Exhibit 10.03

AMBAC FINANCIAL GROUP, INC.

2008 DIRECTORS COMPENSATION TABLE

EFFECTIVE AS OF APRIL 1, 2008

 

TYPE OF FEE    AMOUNT    MANNER OF PAYMENT       Annual Fees/Awards            
   

¡      Annual fee for serving as a director of Ambac Financial Group, Inc.

   $50,000**    $50,000 payable quarterly in arrears in cash      

¡      Annual fee for serving as a director of Ambac Assurance Corporation

   None           

¡      Annual fee for chairing the Audit and Risk Assessment Committee of Ambac
Financial Group, Inc.

   $20,000    Payable quarterly in arrears in cash      

¡      Annual fee for chairing the Compensation Committee or Governance
Committee of Ambac Financial Group, Inc.

   $10,000    Payable quarterly in arrears in cash      

¡      Annual fee for serving as Presiding Director of Ambac Financial Group,
Inc.

   $75,000    Payable quarterly in arrears in cash       Meeting Fees          
     

¡      Annual or special meeting of Ambac Financial Group, Inc. stockholders

   $1,000    Payable quarterly in arrears in cash      

¡      Ambac Financial Group, Inc. Board meeting

   $2,000    Payable quarterly in arrears in cash      

¡      Ambac Assurance Corporation Board meeting

   $2,000    Payable quarterly in arrears in cash      

¡      Standing or special committee meeting held in conjunction with a
stockholder or board meeting

   $1,000    Payable quarterly in arrears in cash      

¡      Standing or special committee meeting not held in conjunction with a
stockholder or board meeting

   $1,000    Payable quarterly in arrears in cash       Travel and Related
Expenses                

¡      Travel and related expenses incurred in attending a stockholder, board or
committee meeting

   100% of expenses incurred    Payable in cash promptly upon submission of
receipts to the Ambac Financial Group, Inc.

 

** The cash portion of the annual fee is prorated to reflect service on the
Board of less than one full year prior to the relevant annual meeting of
stockholders.



--------------------------------------------------------------------------------

AMBAC FINANCIAL GROUP, INC.

2008 DIRECTORS COMPENSATION TABLE

EFFECTIVE AS OF APRIL 1, 2008

(CONTINUED PAGE 2 OF 2)

 

TYPE OF FEE    AMOUNT         MANNER OF PAYMENT       Stock Awards              
   

¡      Annual Award of Restricted Units of Common Stock (RSUs)

 

   Value of
$100,000
RSUs on
date of
the
Annual
Meeting

 

      

¡      The value of $100,000 of RSUs will be awarded annually on the date of the
annual meeting of stockholders. The number of RSUs shall be equal to $100,000
divided by the closing price of Ambac’s Common Stock on the NYSE on the date of
the Annual Meeting.

 

¡      The RSUs vest on the first anniversary of the grant

¡      Five-year Award of RSUs

   Value of
$210,000
RSUs on
date of
Annual
Meeting
(only
granted
once
every 5
years)       

¡      The value of $210,000 of RSUs are awarded on the date of the annual
meeting of stockholders coincident with, or first succeeding the director’s
election to the Ambac Financial Group, Inc. Board. The number of RSUs shall be
equal to $210,000 divided by the closing price of Ambac’s Common Stock on the
NYSE on the date of the Annual Meeting.

 

¡      These RSUs vest on the date of the annual meeting held in the fifth year
following the date of grant

 

¡      Assuming the director remains on the Board following vesting, he or she
will be awarded an additional $210,000 in RSUs

 

¡      RSUs are awarded under the 1997 Non-Employee Directors Plan, as amended

 

* Effective June 3, 2008 the Annual Award of Restricted Units of Common Stock
(RSUs): increased to $100,000 from $60,000.

 

OTHER BENEFITS   DESCRIPTION    

¡      Deferred compensation

  Under the Deferred Compensation Plan for Outside Directors and Eligible Senior
Officers, non-employee directors may elect to defer all or part of their
director compensation (including both annual and meeting fees) that is paid in
cash    

¡      Health and welfare

  Each non-employee director is permitted to enroll (without paying any premium)
in the Ambac Financial Group, Inc. medical and dental plan and is eligible to
receive a $50,000 term life insurance policy (without paying any premium)